Slip Op. 06-50

           UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
________________________________________
                                        :
FORMER EMPLOYEES OF CTS                 :
COMMUNICATIONS COMPONENTS, INC.,        :
                                        :
                    Plaintiffs,         :
                                        :     Court No. 05-00372
               v.                       :
                                        :
UNITED STATES SECRETARY OF LABOR,       :
                                        :
                    Defendant.          :
________________________________________:

                             JUDGMENT

     On February 28, 2005, a petition for trade adjustment
assistance (“TAA”) and alternative trade adjustment assistance
(“ATAA”) benefits was filed on behalf of the Former Employees of
CTS Communications Components, Inc. (“Plaintiffs”). On April 15,
2005, Labor issued a negative determination regarding Plaintiffs
eligibility for TAA and ATAA benefits. Plaintiffs filed a summons
and complaint with the Court appearing pro se on May 7, 2005. On
June 7, 2005, Labor dismissed a request for administrative
reconsideration based upon a lack of substantial new information.
On February 7, 2006, the Court granted the United States Department
of Labor’s (“Labor’s”) consent motion for voluntary remand. On
March 22, 2006, Labor filed its Notice of Revised Determination on
Remand (“Remand Determination”), TA-W-56,674 (Dep’t Labor March
2006).

     In its Remand Determination, Labor determined that Plaintiffs
had been involved in the production of ceramic blocks/filters and
sensors. Labor also found that an increase in “imports of ceramic
sensors like or directly competitive with those produced by the
subject firm contributed importantly to the total or partial
separation of a significant number of workers at the subject
facility.”    Remand Determination at 3.       Consequently, Labor
determined that Plaintiffs are eligible to receive TAA or ATAA
benefits.   See id. at 4.     On April 5, 2006, Plaintiffs filed
comments stating that they are satisfied with the Remand
Determination as filed.
     Upon   consideration of  Labor’s  Remand  Determination,
Plaintiff’s Comments, and other papers and proceedings filed
herein; it is hereby

     ORDERED that Labor’s decision to certify Plaintiffs to receive
TAA and ATAA benefits is supported by substantial evidence and is
otherwise in accordance with law; and it is further

     ORDERED that Labor’s Remand Determination filed on March 22,
2006, is affirmed in its entirety; and it is further

     ORDERED that this case is dismissed.




                                       /s/ Nicholas Tsoucalas
                                           NICHOLAS TSOUCALAS
                                              SENIOR JUDGE


Dated:    April 10, 2006
          New York, New York